 



Exhibit 10.1
ATMEL CORPORATION
STEVEN LAUB EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of August 6,
2006, by and between Atmel Corporation (the “Company”) and Steven Laub
(“Executive”).
     1. Duties and Scope of Employment.
          (a) Positions and Duties. As of August 7, 2006 (the “Effective Date”),
Executive will commence service as the Company’s Chief Executive Officer and
President. Executive will report to the Company’s Board of Directors (the
“Board”). As of the Effective Date, Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to him
by the Board. The period Executive is employed by the Company under this
Agreement is referred to herein as the “Employment Term”.
          (b) Board Membership. As of the Effective Date, Executive serves as a
member of the Board. At each annual meeting of the Company’s stockholders during
the Employment Term, the Company will nominate Executive to serve as a member of
the Board. Executive’s service as a member of the Board will be subject to any
required stockholder approval. Upon the termination of Executive’s employment
for any reason, unless otherwise requested by the Board, Executive will be
deemed to have resigned from the Board (and all other positions held at the
Company and its affiliates) voluntarily, without any further required action by
Executive, as of the end of Executive’s employment and Executive, at the Board’s
request, will execute any documents necessary to reflect his resignation.
          (c) Obligations. During the Employment Term, Executive, except as
provided below, will devote Executive’s full business efforts and time to the
Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability and in accordance with
each of the Company’s written corporate guidance and ethics guidelines, conflict
of interests policies and code of conduct. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation, or consulting activity for any direct or indirect remuneration
without the prior approval of the Board (which approval will not be unreasonably
withheld); provided, however, that Executive may, without the approval of the
Board, (i) serve in any capacity with any civic, educational, professional,
industry or charitable organization, provided such services do not interfere
with Executive’s obligations to Company, and (ii) serve on the board of
directors of one (1) company of his choosing, with such company to be reasonably
acceptable to the Board (currently Teridian Semiconductor Corporation, as to
which Executive is paid by Golden Gate Capital and such service will not
constitute a violation of this Section 1(c)).
               (i) Executive hereby represents and warrants to the Company that
Executive is not party to any contract, understanding, agreement or policy,
written or otherwise, that would be breached by Executive’s entering into, or
performing services under, this Agreement.

 



--------------------------------------------------------------------------------



 



Executive further represents that he has disclosed to the Company in writing all
threatened, pending, or actual claims that are unresolved and still outstanding
as of the Effective Date, in each case, against Executive of which he is aware,
if any, as a result of his employment with any previous employer or his
membership on any boards of directors.
               (d) Other Entities. Executive agrees to serve and will be
appointed, without additional compensation, as an officer and director for each
of the Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates, including entities in which the Company has a
significant investment as determined by the Company. As used in this Agreement,
the term “affiliates” will mean any entity controlled by, controlling, or under
common control of the Company.
     2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.
     3. Compensation.
          (a) Base Salary. Commencing with the Effective Date, the Company will
pay Executive an annual salary of $700,000 as compensation for his services
(such annual salary, as is then effective, to be referred to herein as “Base
Salary”). Executive’s Base Salary will be subject to annual review (subject to
the provisions of Section 10(e)(iii) of this Agreement). The Base Salary will be
paid periodically in accordance with the Company’s normal payroll practices and
will be subject to the usual, required withholdings.
          (b) Annual Incentive. Executive will be eligible to receive annual
cash incentives payable for the achievement of performance goals established by
the Board or by the Compensation Committee of the Board (the “Committee”).
During the Employment Term, Executive’s target annual incentive (“Target Annual
Incentive”) will be not less than 100% of Base Salary. The actual earned annual
cash incentive, if any, payable to Executive for any performance period will
depend upon the extent to which the applicable performance goal(s) specified by
the Committee with the input of Executive are achieved or exceeded and will be
adjusted for under- or over-performance. Any incentive earned during the
remainder of fiscal 2006 will be pro-rated based on Executive’s hire date
(calculated by multiplying any annual incentive earned by Executive by a
fraction with a numerator equal to the number of days inclusive between the
Effective Date and December 31, 2006 and a denominator equal to 365).
          (c) Equity Awards.
               (i) As of August 7, 2006, Executive will be granted a
nonstatutory stock option to purchase 1,450,000 shares of Company common stock
at a per share exercise price equal to the closing price per share on the Nasdaq
National Market (“Nasdaq”) for the common stock of the Company on August 7, 2006
(the “Initial Option”). The Initial Option will be granted under and subject to
the terms, definitions and provisions of the Company’s 2005 Stock Plan (the
“Plan”) and

-2-



--------------------------------------------------------------------------------



 



will be scheduled to vest at a rate of 25% of the shares subject to the Initial
Option on the first anniversary of the grant and 1/48 of the shares will be
scheduled to vest monthly thereafter assuming Executive’s continued employment
with the Company on each scheduled vesting date. Except as provided in this
Agreement, the Initial Option will be subject to the Company’s standard terms
and conditions for options granted under the Plan.
               (ii) The Company will use its commercially reasonable best
efforts to secure approval from Nasdaq for the grant of an additional option to
purchase 2,550,000 shares of Company common stock at a per share exercise price
equal to the closing price per share on the Nasdaq for the common stock of the
Company on the date of grant (the “Stand-Alone Grant”). Subject to Nasdaq
approval, the Stand-Alone Grant will be granted under a non-stockholder approved
arrangement outside of any Company equity plan. Subject to the provisions of
this Agreement, the terms and conditions of the Stand-Alone Grant will be
materially similar to those of the Initial Option (except that it will not be
granted under a Company equity plan), and will be scheduled to vest at a rate of
25% of the shares subject to the award on August 7, 2007, and the remainder of
the shares will be scheduled to vest pro-rata monthly over the three (3) year
period commencing on August 7, 2007, assuming Executive’s continued employment
with the Company on each scheduled vesting date. Following the issue of the
Stand-Alone Grant, the Company will use commercially reasonable best efforts to
register the shares underlying the Stand-Alone Grant on Form S-8 in order to
permit resale thereof.
               (iii) If the Company does not receive Nasdaq approval of the
Stand-Alone Grant by December 31, 2006, then on January 2, 2007 (assuming
Executive is still employed by the Company), the Company will grant to Executive
a nonstatutory stock option to purchase 500,000 shares of Company common stock
at a per share exercise price equal to the closing price per share on the Nasdaq
for the common stock of the Company on January 2, 2007 (the “Additional
Option”). The Additional Option will be granted under and subject to the same
terms, definitions and provisions applicable to the Initial Option, and will be
scheduled to vest at a rate of 25% of the shares subject to the award on
August 7, 2007, and the remainder of the shares will be scheduled to vest
pro-rata monthly over the three (3) year period commencing on August 7, 2007,
assuming Executive’s continued employment with the Company on each scheduled
vesting date. In addition, if Nasdaq approval of the Stand-Alone Grant is not
obtained, on January 2, 2007 (assuming Executive is still employed by the
Company), the Company will grant 1,000,000 shares of restricted stock (or
restricted stock units) to Executive under and subject to the same terms,
definitions and provisions applicable to the Initial Option assuming exercise
thereof, except that such shares will be scheduled to vest at a rate of 25% of
the shares subject to the award vesting on August 7, 2007, and the remainder of
the shares will be scheduled to vest pro-rata quarterly over the three (3) year
period commencing on August 7, 2007, assuming Executive’s continued employment
with the Company on each scheduled vesting date. The Company agrees (to the
extent permitted by the Company’s Insider Trading Policy), at the request of
Executive, to facilitate the implementation by Executive of a 10b5-1 trading
plan to accommodate Executive’s ability to sell such portion of the relevant
shares as may be necessary to cover Executive’s tax withholding obligations with
respect to such vesting, if any, at such tax rate as Executive may specify. If
the Company’s Insider Trading Policy does not permit the implementation of a
10b5-1 trading plan, Executive will be allowed to have the Company withhold the
number of shares necessary to satisfy his minimum tax withholding obligation.

-3-



--------------------------------------------------------------------------------



 



     4. Employee Benefits.
          (a) Generally. Executive will be eligible to participate in accordance
with the terms of all Company employee benefit plans, policies and arrangements
that are applicable to other executive officers of the Company, as such plans,
policies and arrangements may exist from time to time.
          (b) Vacation. Executive will be entitled to receive paid annual
vacation in accordance with Company policy for other senior executive officers,
but with vacation accrual of not less than four (4) weeks per year.
     5. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.
     6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) unpaid, but
earned and accrued annual incentive for any completed fiscal year as of his
termination of employment; (c) pay for accrued but unused vacation; (d) benefits
or compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive; (e) unreimbursed
business expenses required to be reimbursed to Executive; and (f) rights to
indemnification Executive may have under the Company’s Articles of
Incorporation, Bylaws, this Agreement, and/or separate indemnification
agreement, as applicable. In the event Executive’s employment with the Company
terminates for any reason, Executive will be entitled to exercise any
outstanding stock options for at least twelve (12) months after the later of
such termination of employment or the date upon which Executive ceases to
provide any other services to the Company or any of its affiliates, whether as a
director, independent contractor or otherwise, but in no event later than the
applicable scheduled expiration date of such award (in the absence of any
termination of employment) as set forth in the award agreement. In the event
Executive’s employment with the Company terminates due to death or Disability,
then there will be acceleration of vesting of any then unexpired and unvested
equity awards (including, but not limited to, awards of stock appreciation
rights or restricted stock units) held by Executive based on the vesting that
Executive would have achieved had Executive remained in the employ of the
Company for an additional twelve (12) months (provided that, if Executive’s
employment with the Company terminates due to death or Disability prior to
January 2, 2007, then “twenty-four (24) months” will be substituted for “twelve
(12) months” in this sentence). In addition, if the termination is by the
Company without Cause or Executive resigns for Good Reason, Executive will be
entitled to the amounts and benefits specified in Section 7.
     7. Severance.
          (a) Termination Without Cause or Resignation for Good Reason other
than in Connection with a Change of Control. If Executive’s employment is
terminated by the Company without Cause or if Executive resigns for Good Reason,
and such termination is not in Connection with a Change of Control, then,
subject to Section 8, Executive will receive: (i) continued payment of
Executive’s Base Salary (subject to applicable tax withholdings) for twenty-four
(24) months, such

-4-



--------------------------------------------------------------------------------



 



amounts to be paid out bi-weekly in accordance with the Company’s normal payroll
policies; (ii) the current year’s Target Annual Incentive pro-rated to the date
of termination, with such pro-rated amount to be calculated by multiplying the
current year’s Target Annual Incentive by a fraction with a numerator equal to
the number of days inclusive between the start of the current calendar year and
the date of termination and a denominator equal to 365, such amounts to be paid
out bi-weekly in accordance with the Company’s normal payroll policies over the
course of twelve (12) months; (iii) twelve (12) months accelerated vesting with
respect to Executive’s then outstanding, unvested equity awards, and
(iv) reimbursement for premiums paid for continued health benefits for Executive
(and any eligible dependents) under the Company’s health plans until the earlier
of (A) eighteen (18) months, payable when such premiums are due (provided
Executive validly elects to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”)), or (B) the date upon which Executive and
Executive’s eligible dependents become covered under similar plans.
Notwithstanding the foregoing, if Executive is terminated without Cause or
resigns for Good Reason, and such termination is not in Connection with a Change
of Control and occurs prior to January 2, 2007, then “twenty-four (24) months”
will be substituted for “twelve (12) months” in clause (iii) of the preceding
sentence.
          (b) Termination Without Cause or Resignation for Good Reason in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason, and the termination
is in Connection with a Change of Control, then, subject to Section 8, Executive
will receive: (i) continued payment of Executive’s Base Salary for the year in
which the termination occurs (subject to applicable tax withholdings), for
twenty-four (24) months, such amounts to be paid out bi-weekly in accordance
with the Company’s normal payroll policies; (ii) the payment in an amount equal
to 100% of Executive’s Target Annual Incentive for the year in which the
termination occurs (subject to applicable tax withholdings), such amounts to be
paid out bi-weekly in accordance with the Company’s normal payroll policies over
the course of twelve (12) months; (iii) the current year’s Target Annual
Incentive pro-rated to the date of termination, with such pro-rated amount to be
calculated by multiplying the current year’s Target Annual Incentive by a
fraction with a numerator equal to the number of days inclusive between the
start of the current calendar year and the date of termination and a denominator
equal to 365 such amounts to be paid out bi-weekly in accordance with the
Company’s normal payroll policies over the course of twelve (12) months;
(iv) 100% (subject to the following sentence) of Executive’s then outstanding
unvested equity awards will vest, and (v) reimbursement for premiums paid for
continued health benefits for Executive (and any eligible dependents) under the
Company’s health plans until the earlier of (A) eighteen (18) months, payable
when such premiums are due (provided Executive validly elects to continue
coverage under COBRA), or (B) the date upon which Executive and Executive’s
eligible dependents become covered under similar plans. Notwithstanding the
previous sentence, if the Change of Control occurs between January 2, 2007 and
August 7, 2007 inclusive, only 50% of Executive’s then outstanding unvested
equity awards will vest.
          (c) Voluntary Termination Without Good Reason or Termination for
Cause. If Executive’s employment is terminated voluntarily (excluding a
termination for Good Reason), including due to death or Disability or is
terminated for Cause by the Company, then, except as provided in Section 6,
(i) all further vesting of Executive’s outstanding equity awards will terminate
immediately; (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately, and (iii) Executive will be eligible for
severance benefits only in accordance with the Company’s then established plans.

-5-



--------------------------------------------------------------------------------



 



     8. Conditions to Receipt of Severance; No Duty to Mitigate.
          (a) Separation Agreement and Release of Claims. The receipt of any
severance or other benefits pursuant to Section 7 will be subject to Executive
signing and not revoking a separation agreement and release of claims in a form
reasonably acceptable to the Company. No severance or other benefits pursuant to
Section 7 will be paid or provided until the separation agreement and release
agreement becomes effective.
          (b) Non-solicitation and Non-competition. The receipt of any severance
or other benefits pursuant to Section 7 will be subject to Executive agreeing
that during the Employment Term and Continuance Period, Executive will not
(i) solicit any employee of the Company (other than Executive’s personal
assistant) for employment other than at the Company, or (ii) directly or
indirectly engage in, have any ownership interest in or participate in any
entity that as of the date of termination, competes with the Company in any
substantial business of the Company or any business reasonably expected to
become a substantial business of the Company within the Continuance Period. If
Executive violates this Section 8(b), the Company’s sole form of recourse will
be to terminate any future payments or benefits owed to Executive pursuant to
Section 7 of this Agreement. Executive’s passive ownership of not more than 1%
of any publicly traded company and/or 5% ownership of any privately held company
will not constitute a breach of this Section 8(b). Public solicitation, such as
by taking out ads in a newspaper, advertising on the web and the like, not
specifically aimed at employees of the Company, will not constitute a breach of
this Section 8(b).
          (c) Nondisparagement. During the Employment Term and Continuance
Period, Executive and the Company in its official communications will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the other. The Company will instruct its officers and
directors to not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing factual information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
they are requested or required to provide such information pursuant to
applicable law or regulation.
          (d) Other Requirements. Executive’s receipt of continued severance
payments pursuant to Section 7 will be subject to Executive continuing to comply
with the terms of the Confidential Information Agreement and the provisions of
this Section 8.
          (e) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.
     9. Excise Tax. In the event that the benefits provided for in this
Agreement constitute “parachute payments” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s severance benefits payable under the terms of this Agreement will be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to the
Excise Tax, whichever of the foregoing

-6-



--------------------------------------------------------------------------------



 



amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance benefits, notwithstanding that all or
some portion of such severance benefits may be taxable under Section 4999 of the
Code. Unless Executive and the Company agree otherwise in writing, the
determination of Executive’s Excise Tax liability, if any, and the amount, if
any, required to be paid under this Section 9 will be made in writing by the
independent auditors who are primarily used by the Company immediately prior to
the Change of Control (the “Accountants”). For purposes of making the
calculations required by this Section 10, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. Executive and the Company agree to furnish
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 9. The Company will bear all
costs the Accountants may incur in connection with any calculations contemplated
by this Section 9.
     10. Definitions.
          (a) Cause. For purposes of this Agreement, “Cause” will mean:
               (i) Executive’s willful and continued failure to perform the
duties and responsibilities of his position after there has been delivered to
Executive a written demand for performance from the Board which describes the
basis for the Board’s belief that Executive has not substantially performed his
duties and Executive has not taken corrective action within thirty (30) days of
such written demand;
               (ii) Any act of personal dishonesty taken by Executive in
connection with his responsibilities as an employee of the Company with the
intention or reasonable expectation that such action may result in the
substantial personal enrichment of Executive;
               (iii) Executive’s conviction of, or plea of nolo contendere to, a
felony that the Board reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business;
               (iv) A breach of any fiduciary duty owed to the Company by
Executive that has a material detrimental effect on the Company’s reputation or
business;
               (v) Executive being found liable in any Securities and Exchange
Commission or other civil or criminal securities law action or entering any
cease and desist order with respect to such action (regardless of whether or not
Executive admits or denies liability);
               (vi) Executive (A) obstructing or impeding; (B) endeavoring to
obstruct, impede or improperly influence, or (C) failing to materially cooperate
with, any investigation authorized by the Board or any governmental or
self-regulatory entity (an “Investigation”). However, Executive’s failure to
waive attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”;
               (vii) Executive’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or Executive’s loss of any governmental or self-regulatory license
that is reasonably necessary for Executive to

-7-



--------------------------------------------------------------------------------



 



perform his responsibilities to the Company under this Agreement, if (A) the
disqualification, bar or loss continues for more than thirty (30) days, and
(B) during that period the Company uses its good faith efforts to cause the
disqualification or bar to be lifted or the license replaced. While any
disqualification, bar or loss continues during Executive’s employment, Executive
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if Executive’s employment is not permissible, Executive
will be placed on leave (which will be paid to the extent legally permissible).
          (b) Change of Control. For purposes of this Agreement, “Change of
Control” will mean the occurrence of any of the following events:
               (i) The consummation by the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation;
               (ii) The approval by the stockholders of the Company, or if
stockholder approval is not required, approval by the Board, of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;
               (iii) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (iv) A change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” will mean directors who either (A) are directors of the Company as of
the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
          (c) Continuance Period. For purposes of this Agreement, “Continuance
Period” will mean the period of time beginning on the date of the termination of
Executive’s employment and ending on the date on which Executive is no longer
receiving Base Salary payments under Section 7.
          (d) Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) month period as a
result of Executive’s mental or physical illness or injury.
          (e) Good Reason. For purposes of this Agreement, “Good Reason” means
the occurrence of any of the following, without Executive’s express written
consent:

-8-



--------------------------------------------------------------------------------



 



               (i) An adverse change in Executive’s title or reporting
relationship, or a significant reduction of Executive’s duties, position, or
responsibilities, relative to Executive’s duties, position, or responsibilities
in effect immediately prior to such reduction;
               (ii) A material reduction in the kind or level of employee
benefits to which Executive is entitled immediately prior to such reduction with
the result that Executive’s overall benefits package is significantly reduced.
Notwithstanding the foregoing, a one-time reduction that also is applied to
substantially all other executive officers of the Company and that reduces the
level of employee benefits by a percentage reduction of 10% or less will not
constitute “Good Reason”;
               (iii) A reduction in Executive’s Base Salary or Target Annual
Incentive as in effect immediately prior to such reduction. Notwithstanding the
foregoing, a one-time reduction that also is applied to substantially all other
executive officers of the Company and which one-time reduction reduces the Base
Salary or Target Annual Incentive by a percentage reduction of 10% or less in
the aggregate will not constitute “Good Reason”;
               (iv) The relocation of Executive to a facility or location more
than twenty-five (25) miles from the location of the Company’s executive offices
as of the Effective Date;
               (v) Any material breach by the Company of any material
contractual obligation owed Executive which breach is not remedied within thirty
(30) days of written notice; or
               (vi) The failure of the Company to obtain the assumption of this
Agreement by a successor.
The failure of the Company’s stockholders to elect or reelect Executive to the
Board will not constitute “Good Reason” for purposes of this Agreement.
          (f) In Connection with a Change of Control. For purposes of this
Agreement, a termination of Executive’s employment with the Company is “in
Connection with a Change of Control” if Executive’s employment is terminated
within three (3) months prior or twelve (12) months following a Change of
Control.
     11. Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Articles of
Incorporation or Bylaws, including, if applicable, any directors and officers
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer or director and subject to the terms of any
separate written indemnification agreement.
     12. Confidential Information. Executive will execute the form of
Employment, Confidential Information and Invention Assignment Agreement,
appended hereto as Exhibit A (the “Confidential Information Agreement”). In the
event of any inconsistency between the terms of this Agreement and the terms of
the Confidential Information Agreement, this Agreement will prevail.
     13. Assignment. This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the

-9-



--------------------------------------------------------------------------------



 



Company under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation, or other business entity which
at any time, whether by purchase, merger, or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of the rights of Executive to receive any form of compensation payable pursuant
to this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Executive’s right to compensation or other benefits will
be null and void. This Section 13 will in no way prevent Executive from
transferring any vested property he owns.
     14. Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Company:
Attn: Chairman of the Compensation Committee
Atmel Corporation
c/o Corporate Secretary
2325 Orchard Parkway
San Jose, CA 95131
If to Executive:
at the last residential address known by the Company.
With a copy to:
Howard, Rice, Nemerovski, Canady, Falk & Rabkin
3 Embarcadero Center; Suite 700
San Francisco, CA 94111
Attn: Ronald Star, Esq.
     15. Severability. If any provision hereof becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
     16. Arbitration. The parties agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration. In the event of a dispute, the parties (or
their legal representatives) will promptly confer to select a single Arbitrator
mutually acceptable to both parties. If the parties cannot agree on an
Arbitrator, then the moving party may file a Demand for Arbitration with the
American Arbitration Association (“AAA”) in Santa Clara County, California, who
will be selected and appointed consistent with the AAA-Employment Dispute
Resolution Rules. Any arbitration will be conducted in a manner consistent with
AAA National

-10-



--------------------------------------------------------------------------------



 



Rules for the Resolution of Employment Disputes, supplemented by the California
Rules of Civil Procedure. The Parties further agree that the prevailing party in
any arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The parties hereby agree to waive
their right to have any dispute between them resolved in a court of law by a
judge or jury. This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Executive’s obligations under this Agreement and the Confidential Information
Agreement.
     17. Legal Expenses. The Company will reimburse Executive up to $9,000 for
reasonable and actual legal expenses incurred by him in connection with the
negotiation, preparation and execution of this Agreement and the Confidential
Information Agreement, and related matters.
     18. Integration. This Agreement, together with the Confidential Information
Agreement, the forms of equity award grant that describe Executive’s outstanding
equity awards and the preexisting indemnification agreement between the parties,
represents the entire agreement and understanding between the parties as to the
subject matter herein and supersedes all prior or contemporaneous agreements
whether written or oral. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing and signed by
duly authorized representatives of the parties hereto. In entering into this
Agreement, no party has relied on or made any representation, warranty,
inducement, promise, or understanding that is not in this Agreement. To the
extent that any provisions of this Agreement conflict with those of any other
agreement to be signed upon Executive’s hire, the terms in this Agreement will
prevail.
     19. Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
     20. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 3(c), 6, 7, 8 and 11 will survive
the termination of this Agreement.
     21. Headings. All captions and Section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
     22. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
     23. Governing Law. This Agreement will be governed by the laws of the state
of California without regard to its conflict of laws provisions.
     24. Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
     25. Code Section 409A. Notwithstanding anything to the contrary in this
Agreement, if the Company reasonably determines that Section 409A of the Code
will result in the imposition of

-11-



--------------------------------------------------------------------------------



 



additional tax related to a payment of any severance or other benefits otherwise
due to Executive on or within the six (6) month period following Executive’s
termination or separation from service (as defined pursuant to said
Section 409A), the severance benefits will accrue during such six (6) month
period and will become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s termination or separation from
service, as the case may be. All subsequent payments, if any, will be payable as
provided in this Agreement. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A of the Code and any temporary or final
Treasury Regulations and Internal Revenue Service guidance thereunder.
     26. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned
     27. Filing Assistance. The Company will reasonably assist Executive in the
preparation and filing of any filings under Section 16 of the Securities
Exchange Act of 1934, as amended, that may be required as a result of his
service with the Company.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by a duly authorized officer, as of the day and year written
below.

     
COMPANY:
   
 
   
 
   
ATMEL CORPORATION
   
 
   
/s/ David Sugishita
  Date: August 6, 2006
 
   
David Sugishita
Chairman of Audit Committee
   
 
   
EXECUTIVE:
   
 
   
/s/ Steven Laub
  Date: August 6, 2006
 
   
Steven Laub
   

[SIGNATURE PAGE TO LAUB EMPLOYMENT AGREEMENT]

-13-